VANDE WALLE, Justice,
concurring in result.
I concur in the result set forth in the majority opinion. This case is the reverse of the parody in which an employee who is in the process of being fired declares to the employer, “You can’t fire me — I quit!” If this were simply a case of an unexplained absence and whether Glen quit before he was fired, I would affirm, for I believe on the basis of the testimony quoted in the majority opinion that an employer would be justified in concluding that an employee who does not report for work for that period of time has quit employment, whether or not a foreman might, in a blustery manner, declare that the employee did not quit but rather that “I fired him is what I did.” Here, however, there is additional uncontradicted evidence that the employee did report in ill but was told that he nevertheless must report for work or he would be fired. It may seem strange that, today, employment positions exist in which an employee’s absence from work due to bona fide illness results in his being discharged, but there is nothing in the record of this most informal hearing to refute that evidence.
Therefore, as the record before us indicates, an employee who is told that he will be fired if he does not return to work, whether or not he is ill, and who does not return to work because of illness, is justified in assuming he has been fired. Absent any evidence other than an unexplained notation in the employer’s records to the contrary, I do not believe any conclusion other than that the employee has been fired is reasonable. On this narrow record I therefore agree with the result reached by the majority opinion.
LEVINE, J., concurs.